[HANNIS T. BOURGEOIS, LLPLETTERHEAD] EXHIBIT 23 CONSENT OF HANNIS T. BOURGEOIS, LLP INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS We consent to the incorporation by reference in the Registration Statements (Form S-8 No. 333-150255 and Form S-8 No. 333-20631) of Britton & Koontz Capital Corporation and any related Prospectus of our Report of Independent Registered Public Accounting Firm dated March 15, 2011 on the consolidated financial statements of Britton & Koontz Capital Corporation and Subsidiaries for the years ended December 31, 2010 and 2009, and to the use of such Report, to be included in its Annual Report (Form 10-K) for the fiscal year ended December 31, 2010, filed with the Securities and Exchange Commission. Hannis T. Bourgeois, LLP Baton Rouge, Louisiana March 15, 2011
